Citation Nr: 18100372
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 10-21 639
DATE:	April 10, 2018
ISSUES DECIDED:	6	ISSUES REMANDED:	15
 
ORDER
Entitlement to service connection for right shoulder strain is granted.
Entitlement to an earlier effective date than July 2, 2013, for service connection for hypertension is denied.
Entitlement to an earlier effective date December 1, 2014, for service connection for tinnitus is denied.
Entitlement to an earlier effective date than September 2, 2008, for service connection for a low back disability is denied. 
Entitlement to an earlier effective date than September 2, 2008, for service connection for right lower extremity radiculopathy is denied.
Entitlement to an earlier effective date than September 2, 2008, for service connection for left lower extremity radiculopathy is denied.
FINDINGS OF FACT
1. The Veterans current right shoulder strain developed in service. 
2. The Veteran submitted a formal claim for service connection for hypertension on August 6, 2013.  The RO granted an effective date for service connection for hypertension of July 2, 2013.  It is not contended, and the evidence does not otherwise show that a formal or informal claim for service connection for hypertension was received prior to July 2, 2013.
3. The Veteran submitted a formal claim for service connection for tinnitus on November 2, 2015.  The RO granted service connection for tinnitus from December 1, 2014, an asserted date of initiating a claim for tinnitus.  It is not contended, and the evidence does not otherwise show that a formal or informal claim for service connection for tinnitus was received prior to December 1, 2014.
4. The Veteran submitted a formal claim for service connection for a low back disability on September 2, 2008.  From this claim, service connection was granted for a low back disability and left and right lower extremity radiculopathy.  It is not contended, and the evidence does not otherwise show that a formal or informal claim for service connection for a low back disability or for radiculopathy into the right or left lower extremity was received prior to September 2, 2008.  
CONCLUSIONS OF LAW
1. The criteria for entitlement to service connection for a right shoulder strain have been met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a). 
2. The criteria for entitlement to an earlier effective date than July 2, 2013, for service connection for hypertension have not been satisfied. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.155 (2014), 3.400 (2017).
3. The criteria for entitlement to an earlier effective date than December 1, 2014, for service connection for tinnitus have not been satisfied. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.155 (2014), 3.400 (2017).
4. The criteria for entitlement to an earlier effective date than September 2, 2008, for service connection for a low back disability have not been satisfied. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.155 (2014), 3.400 (2017).
5. The criteria for entitlement to an earlier effective date than September 2, 2008, for service connection for left lower extremity radiculopathy have not been satisfied. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.155 (2014), 3.400 (2017).
6. The criteria for entitlement to an earlier effective date than September 2, 2008, for service connection for right lower extremity radiculopathy have not been satisfied. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.155 (2014), 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active service from October 1998 to November 1998 and from August 2001 to October 2004, including service in Iraq from February 2003 to March 2004.  The appeal arises from multiple Regional Office (RO) decisions over several years. 
1. Entitlement to service connection for right shoulder strain
The Veteran contends, in effect, that he developed a right shoulder disability through strenuous activity in service including lifting heavy weaponry, wearing a heavy vest, and sleeping rough while in the course of overseas service.  
The Board concludes that the Veteran has a current diagnosis of right shoulder strain and that this right shoulder strain began in service.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
The Veteran was afforded a QTC examination in June 2017 addressing the Veterans claimed right shoulder disability.   The examiner noted the Veterans duties in service as a cannon crewmember involving heavy lifting, that he also wore a protective vest, and lived under austere conditions for his deployment in Iraq from February 2003 to March 2004.  The examiner found that a right shoulder strain was present and concluded that it was at least as likely as not that it was incurred in service, notwithstanding the absence of a record of the condition in service treatment or examination records.  
A prior examiner in December 2014 found that a claimed right shoulder condition was not likely related to service and rather expressed a belief that the right shoulder condition was due to a spine condition.
The Veteran is competent to address shoulder symptoms in and out of service and the June 2017 examiner duly considered these reported symptoms as well as tasks performed in service.  The examiners medical opinion is supported by sound rationale and evidence of record.  The evidence is in at least equipoise and, when resolving any reasonable doubt in the Veterans favor, the Board finds that service connection is warranted.  
 
Claims for Earlier Effective Dates for Service Connection
Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3. 400. Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C. § 5110 (a).
A claim includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p). A formal claim is a specific claim in the form prescribed by the Secretary. 38 C.F.R. § 3.151. Also, as applicable to the claims on appeal (filed prior to a change in applicable regulation), any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought. 38 C.F.R. §§ 3.1 (p), 3.155 (2014).
Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit. Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35   (1998).
2.  Entitlement to an earlier effective date for service connection for hypertension.
The Veteran has been granted service connection for hypertension effective July 2, 2013.  
The Veteran submitted a claim for service connection for hypertension on August 6, 2013. The Decision Review Officer by a September 2016 decision found clear and unmistakable error (CUE) in a prior and granted an earlier effective date of July 2, 2013 for service connection for hypertension. It appears that this date assignment was based on the DROs erroneous conclusion that the claim was submitted on July 2, 2013. There is no formal or informal claim or request for an application for a claim for service connection for hypertension in the record prior to August 6, 2013, and the Veteran has not so contended. In the absence of an earlier claim or informal claim or request for application addressing hypertension, there is no basis in law for an earlier effective date for service connection for hypertension than that already assigned. 38 C.F.R. § 3.400. In the absence of dispute as to pertinent facts, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 
3. Entitlement to an earlier effective date for service connection for tinnitus.
The Veteran has been granted service connection for tinnitus effective December 1, 2014. 
The RO determined that the Veteran had initiated a claim for service connection for tinnitus on December 1, 2014, and he submitted a claim for service connection on November 2, 2015. There is no formal or informal claim or request for an application for a claim for service connection for tinnitus in the record prior to December 1, 2014, and the Veteran has not so contended. In the absence of an earlier claim or informal claim or request for application addressing tinnitus, there is no basis in law for an earlier effective date for service connection for tinnitus than that already assigned. 38 C.F.R. § 3.400. In the absence of dispute as to pertinent facts, the claim for an earlier effective date for service connection for tinnitus must be denied as a matter of law.  Sabonis.
4. Entitlement to an earlier effective date for service connection for low back disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  
The Veteran has been granted service connection for low back disability and right and left lower extremity radiculopathy all effective September 2, 2008. 
The Veteran submitted a claim for service connection for a low back disability with radiculopathy into the lower extremities on September 2, 2008.  There is no earlier formal or informal claim or request to file a claim for these disabilities and no contention of such.  Hence, the appropriate effective date for service connection for these three disabilities is the date of receipt of claim, September 2, 2008.  38 C.F.R. § 3.400.  In the absence of dispute as to pertinent facts, these claims for earlier effective dates for service connection for low back disability and right and left lower extremity radiculopathy must be denied as a matter of law.  Sabonis.
 
REMANDED ISSUES
Upon VA PTSD examination in November 2014 it was noted that the Veteran had pending claims for Social Security Administration (SSA) Disability benefits.  No SSA disability file has been obtained.  Hence, remand is warranted to obtain any such SSA records. 38 C.F.R. § 3.159 (c)(2) (2017); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010). When the VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the BVA must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, such SSA records should be obtained in furtherance of the appealed claims for increased rating and service connection, prior to the Boards adjudication.  
Inextricably intertwined total disability claim based on unemployability (TDIU)
Additionally, in a September 2017 deferred rating, a Decision Review Officer at the RO noted that the Veterans representative had raised an issue of unemployability due to service-connected conditions, and further noted that it was unclear the degree to which the Veteran was working, though he was currently employed. The increased rating claims appear thus to be intertwined with the raised claim for unemployability, and the Veteran and his representative should be afforded the opportunity to address the issue of entitlement to total rating based on unemployability due to service-connected disabilities (TDIU) prior to the Boards rating of the increased rating claims, to avoid piecemeal adjudication. 38 C.F.R. § 4.16(a) (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A claim for a total rating based on unemployability should be considered part of an appealed claim for increased rating if so raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The Veterans VA vocational rehabilitation records are associated with the claims file. A counselors report in February 2015 informs that the Veteran has been working for a state Social Security department as a claims representative since 2008, and that he had earned a bachelors degree in accounting and was working on an MBA.  However, he reported that he was on FMLA leave due to back pain and psychiatric impairment.  The counselor also informed that the Veteran was working part time in his position currently.  A rehabilitation consultation letter within the Veterans Vocational Rehabilitation file informed that the Veteran desired to attend law school.  
It is unclear from the present record whether the Veteran has had significant intervals of working part time versus full time during the claim period.  A personnel inquiry to his employer should request a record of intervals of full-time and part-time employment during the claim period, and any noted reasons for part-time employment. 
Any additional vocational rehabilitation (VR&E) records should be obtained and associated with the claims file. 
The Veteran should be asked for an update of the status of any pursuit of a law degree, as well as his current employment status, including whether full-time or part-time.  

Increased Rating for PTSD
At a June 2011 VA PTSD examination the Veteran reported psychiatric symptoms following service including sleep impairment, irritability, not having friends, and not getting along with others.  He reported that he beat up a good friend for no apparent reason when he returned from service, and also reported having marital difficulties, relating an incident in which he tried to choke his wife in her sleep.  The examiner then noted many and varied endorsed symptoms, though the examiner assessed that they were of moderate severity.  Endorsed symptoms of deficiencies in judgment, thinking, family relations, work, and mood were not found to be fully supported upon examination.  
The Veteran was afforded another VA PTSD examination in November 2014 at which the examiner noted a diagnosis of PTSD and the Veteran endorsed every single symptom on the Disability Benefits Questionnaire (DBQ) checklist.  The examiner concluded that the Veteran did not have a psychiatric disorder other than PTSD.  The Veteran perseverated at the examination but the examiner noted the absence of a diagnosed traumatic brain injury.  The examiner did, however, conclude that the Veteran exhibited cluster B personality traits.  The examiner assessed that the Veteran had occupational and social impairment with reduced reliability and productivity due to his mental impairments.  
The Veteran was most recently afforded a VA psychiatric examination in December 2016 addressing his PTSD, when the Veteran reported having significant symptoms and having become quite reclusive and of exceedingly limited social functioning.  The Veteran added that he now works from home with no friends and limited interaction outside his family.  However, he also conceded that he went in to work one to two days per week.  The Veteran reported that he does not then stay the whole day when he goes in to work and that he feels his work performance is poor.  However, he conceded that he had not received negative feedback at work.  
Also at that examination, the Veteran noted that he had completed a Masters Degree in business administration, while at once contending that he did not feel that he could handle the stress of another type of job.  The Board must, however, question this contention of a belief in inability to handle other work.  This contention is particularly troubling if the Veteran is pursuing a law degree.  It is difficult to fathom that the Veteran would be as reclusive and as unable to handle work stress as he contended, while also recently completing a Masters degree in his spare time (even while having a family with children to care for) and pursuing a law degree.  
Other records also call into question the Veterans degree of reclusiveness and reported reason for working at home.  The Veterans reported work as an SSA claims representative would seem to require interaction with claimants.  Additionally, an October 2016 report of contact informs that Veteran requested a medical note to support his working from home three days per week due to his back disability, with no mention of necessity related to PTSD.  
VA examinations in February 2017 for the Veterans back and right ankle reflect that examiners conclusion that the Veterans complaints of disability were highly inconsistent with medical findings, calling into question the credibility of the Veterans reports of impairment.  
As the Board previously discussed in a June 2012 decision denying a claim for service connection for traumatic brain injury, the Veteran was an unreliable historian, providing varied accounts of incidents in service resulting in concussive force or head trauma, which were substantially inconsistent with each other, with none of these accounts supported by service treatment records or service personnel records.  Reported incidents were also not supported by JSRRC research of activities and incidents during Operation Iraqi Freedom (OIF) as experienced by the 3rd Battalion, 320th Field Artillery (3-320).  Thus, despite the Veterans combat service in Iraq, the Veterans inconsistent and factually contradicted accounts led the Board to conclude that the Veteran had not experienced the alleged incidents involving head trauma.  In short, he was an unreliable historian, and his narratives were not accepted as credible.  
This is consistent with the observed behaviors of the Veteran at the February 2017 VA back disability examination contradicting demonstrated and complained-of back impairments.  
Such questionable reporting of symptoms appears consistent with the Veterans unsubstantiated and apparently contradicted assertions upon his most recent VA psychiatric examination in December 2016, of self-isolation and impaired handling of work stress. Thus, the Veterans credibility with regard to his assertions of PTSD symptoms is brought into question. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
The nature and extent of the Veterans PTSD symptoms and related functional impairment are not adequately reflected by December 2016 examination, substantially due to the absence of validity testing to help ascertain the degree of actual impairment and the failure of the examiner to critically evaluate whether self-reported symptoms are supported by the balance of the record.  The Board thus concludes that a new VA psychiatric examination with validity testing is warranted in this case, to help ascertain the level of PTSD impairment for rating purposes. 38 C.F.R. § 4.2 (2017).  
Whether New and Material Evidence Sufficient to Reopen Claim for Service Connection for Traumatic Brain Injury (TBI)
The Veteran seeks to reopen his claim for TBI.  As noted above, the Board denied the claim in June 2012.  The Board will not address reopening the claim at this time, pending receipt of potentially relevant records from SSA.  
Entitlement to service connection for a right ankle disability; Entitlement to service connection for sleep apnea; Entitlement to service connection for migraine headaches; Entitlement to a higher rating for a low back disability; Entitlement to a higher rating for hypertension; Entitlement to a higher rating for left lower extremity radiculopathy; Entitlement to a higher rating for right lower extremity radiculopathy; Entitlement to earlier effective dates than those assigned for ratings assigned for right lower extremity radiculopathy; Entitlement to earlier effective dates than those assigned for ratings assigned for left lower extremity radiculopathy; Entitlement to earlier effective dates than those assigned for ratings assigned for low back disability; Entitlement to earlier effective dates than those assigned for ratings assigned for PTSD. 
As noted above, these claims are remanded for potentially pertinent SSA records to be associated with the claims file, and to allow for development of an intertwined claim for a total rating based on unemployability due to service-connected disabilities (TDIU).  
The matters are REMANDED for the following actions:
1. Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder. Any records obtained should be associated with the claims file.
2. With appropriate authorization from the Veteran, contact the Veterans employer and requests records indicating intervals of full-time and part-time employment during the period of the Veterans claims, as well as any noted reasons for part-time employment.  The employer should also be asked for copies of any records reflecting difficulties the Veteran has had at work.
3. Any additional vocational rehabilitation (VR&E) records should be obtained and associated with the claims file. 
4. The Veteran should be asked for an update of the status of his pursuit of a law degree, as well as his current employment status, including whether full-time or part-time.  
5. Schedule the Veteran for a retrospective examination addressing current and past nature and severity of PTSD over the entire claim period.  The claims file must be reviewed including prior examinations and any psychological treatment over the claim period.  Appropriate psychological testing with validity testing should be conducted because evidence of record calls into question the accuracy of self-reported symptoms and severity of disability.  
This retrospective examination should be conducted attempting to address the nature and severity of the Veterans PTSD over the entire claim period, including based on validity testing accomplished for the examination.  To the extent possible, the examiner should identify any symptoms and functional impairments due to PTSD alone and discuss the effect of the Veterans PTSD on any occupational functioning and social interactions.  If the examiner cannot through appropriate testing arrive at a reliable assessment of the nature and severity of the Veterans PTSD without speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the requisite knowledge or training).
5. After the above development, and any additionally indicated development has been completed, readjudicate the issue on appeal, including the inextricably intertwined issue of entitlement to TDIU.  If the benefits sought are not granted to the Veterans satisfaction, send the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to 

respond.  If necessary, return the case to the Board for further appellate review.

 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Schechter, Counsel 

